Citation Nr: 9921828	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for arthritis of the 
right hand.

3.  Entitlement to an increased evaluation for service 
connected postoperative residuals, lumbar disc with disc 
disease of the L5-S1, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an increased evaluation for service 
connected prostatitis, currently evaluated as 10 percent 
disabling. 

5.  Entitlement to an increased (compensable) evaluation for 
service connected polypectomy with history of hemorrhoids.

6.  Entitlement to an increased (compensable) evaluation for 
service connected tinea pedis of the left foot. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran more than 19 years and for months of active duty 
terminating with his retirement in August 1996.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for hearing loss and for arthritis of the right 
hand.  The RO also 
granted entitlement to service connection for status post 
right L4-S1 with degenerative joint disease, status post 
polypectomy with history of hemorrhoids, history of 
prostatitis, and tinea pedis of the left foot, each evaluated 
as noncompensable.

In March 1997, the veteran testified at a hearing at the RO.  
In a rating action dated in June 1997, the RO increased 
original rating evaluations for the service connected low 
back disease now classified as postoperative residuals, 
lumbar disc with disc disease of the L5-S1, and prostatitis, 
each to 10 percent.  In January 1999, the veteran testified 
at a hearing before the Board by videoconference.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent evidence of record attributing a 
current hearing loss disability to service or to an event or 
injury therein.

3.  There is no competent evidence of record attributing 
current arthritis of the right hand to service or to an event 
or injury therein.

4.  Postoperative residuals, lumbar disc with disc disease of 
the L5-S1 are productive of severe impairment.

5.  The status post polypectomy with history of hemorrhoids 
is manifested by persistent intermittent rectal bleeding, 
possibly related to internal hemorrhoids.

6.  The prostatitis is manifested by voiding 10 to 15 times a 
day and 2 to 3 times at night.

7.  The tinea pedis of the left foot is manifested by scaly, 
rough skin between the toes of the left foot with occasional 
itching.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim for entitlement to service connection for 
arthritis of the right hand
is not well grounded.  38 U.S.C.A. § 5107 (West 1991). 

3.  The schedular criteria for a 40 percent evaluation for 
postoperative residuals, lumbar disc with disc disease of the 
L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107, (West 1991); 
38 C.F.R. § Part 4, 4.7, Diagnostic Code 5293 (1998).

4.  The schedular criteria for a 20 percent rating for 
prostatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7527 (1998).

5.  The schedular criteria for a compensable rating 
evaluation for polypectomy with history of hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 7336 (1998). 

6.  The schedular criteria for a compensable rating 
evaluation for tinea pedis of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 
§ 4.118; Diagnostic Codes 7817, 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Service Connection

The threshold question that must be resolved with respect to 
the veteran's claims of entitlement to service connection for 
hearing loss and for arthritis of the right hand is whether 
he has submitted a well-grounded claim for benefits arising 
therefrom.  38 U.S.C.A. § 5107(a) (West 1991).  A person who 
submits a claim for benefits administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  A well-grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Robinette v. Brown, 8 Vet.App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 
8 Vet.App. at 75-76; King v. Brown, 5 Vet.App. 19, 21 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is ordinarily required to fulfill the well-
grounded claim requirement of section 5107(a).  Edenfield v. 
Brown, 8 Vet.App. 384, 388  (1995).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.  

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection may also be granted for 
certain chronic diseases, i.e., arthritis and organic disease 
of the nervous system, if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1110, 
1112 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).


I. Hearing Loss

Impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998). 
The threshold for normal hearing is from 0 to 20 decibels 
with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).

The veteran's service medical records indicate that his 
hearing was within normal limits at the time of his entrance 
into active service.  The veteran's primary specialty during 
service was as an attack helicopter repairman.  The available 
service medical records reflect no complaint or finding 
pertaining to hearing loss during service.  Several 
audiological examinations conducted between 1982 and 1993 
showed bilateral hearing loss at 6000 decibels. The report of 
medical examination dated in June 1996 and completed upon the 
veteran's separation from service shows that upon clinical 
evaluation, his ears were normal.  The audiological 
examination showed pure tone thresholds in the right ear at 
1000, 2000, 3000,4000, and 6000 hertz of 10, 5, 20, 20, and 
30 decibels, respectively.  Pure tone thresholds in the left 
ear at the same frequencies were 5, 5, 10,25, and 25 
decibels, respectively.  

Subsequent to separation from service, he veteran underwent a 
VA audiological evaluation in October 1996.  The veteran 
reported that he had decreased hearing since 1984.  He stated 
that his left ear was better than his right.  He denied any 
pain, drainage, medical treatment or surgery for his ears or 
hearing.  He denied any tinnitus.  He reported that he was 
exposed to excessive noise in the military with the use of 
ear protection.  The examination demonstrated pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
5
0
0
10
10

Speech audiometry revealed speech recognition ability of 
100 percent correct for the right ear and 96 percent correct 
for the left ear.  Since the pure tone thresholds were not at 
least 40 decibels bilaterally, the veteran's bilateral 
hearing loss did not satisfy the regulatory definition of a 
hearing loss disability.  See 38 C.F.R. § 3.385 (1998).  The 
examiner summarized that hearing was within normal limits and 
that the thresholds represented true organic acuity 
bilaterally.

The veteran underwent a VA audiological examination in April 
1997.  In addition to the symptoms reported in his prior VA 
examination, the veteran reported the onset of periodic 
tinnitus.  The audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
2.5
5
0
0
17.5
LEFT
12.5
5
17
21
15

The Maryland CNC word list examination revealed speech 
recognition ability of 100 percent correct in the right ear 
and 92 percent correct in the left ear.  The examiner 
summarized that hearing was within normal limits and 
recommended that a hearing evaluation be conducted if a 
change is noticed by the vet and that he use hearing 
protection if exposed to excessive noise levels.  The results 
of the VA audiological examination did not satisfy the 
regulatory criteria for a current hearing loss disability 
under 38 C.F.R. § 3.385 (1998).

The veteran testified at hearings at the RO and before a 
member of the Board in January 1999.  During the January 1999 
hearing he indicate that his hearing loss began while on 
active duty as a crew chief on a flight line.  He reported 
working around airplanes and loud noises, but that he wore 
ear protection.  He stated that his hearing was tested in 
service and that he was always told that it was borderline.  
He indicated that he felt it has worsened since service.  He 
stated that he had ringing in his ears, which interfered with 
his ability to hear conversations.

Although the veteran is capable of reporting his symptoms and 
a description of in service incidents and injuries, the 
veteran, as a layman, is not competent to establish a 
diagnosis of a condition or medical causation.  Moray v. 
Brown, 5 Vet.App. 211, 214 (1993); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The veteran may certainly report on 
the symptoms associated with his hearing and his exposure to 
loud noises during service.  However, he does not possess the 
medical expertise to opine on a diagnosis or etiology of 
impairment.  

In this regard the VA audiological examinations in October 
1996 and March 1997 showed no evidence of hearing for which 
service connection may be granted per 38 C.F.R. § 3.385.  
Without evidence of a current disability, the claim for 
service connection for hearing loss is not well grounded and 
must be denied. 

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80. 

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

The Board notes that, if the veteran produces medical 
evidence which tends to relate a current hearing loss to his 
active service, then he may seek to reopen his service 
connection claim, subject to the requirement of submitting 
new and material evidence under 38 U.S.C.A. § 5108(a) (West 
1991).

II. Disability of the Right Hand

The veteran contends that service connection is warranted for 
arthritis of the right hand, which was first manifested 
during his period of active service.  In his January 1999 
testimony before the Board, the veteran asserted that he had 
had arthritis in the right hand for three or four years.  He 
indicated that his hands started getting real sore and then 
knots started coming up on all his joints.  He related that 
he had trouble picking up things or holding on to them.  

Review of the veteran's service medical records shows that 
there is no indication of arthritis in the right hand.  The 
report of medical examination dated in June 1996 completed 
upon the veteran's separation from service shows that upon 
clinical evaluation, his upper extremities were normal.  It 
was reported that the veteran had pain in his right hand, 
arthritis, and no treatment.  

The veteran's original application for service connection for 
a right hand disability was received by the RO on September 
5, 1996.  A VA compensation examination was conducted in 
September 1996.  He indicated that in 1993 he had the onset 
of pain in his joints of the last two fingers of his right 
hand at the proximal interphalangeal joint of the little 
finger and proximal interphalangeal and distal 
interphalangeal joints of the ring finger.  He reported that 
they hurt all the time.  

An examination of the musculoskeletal system showed that he 
had full range of motion of all his joints and that there was 
no joint swelling, deformity, or instability.  There was full 
range of motion of both hands.  The diagnosis was history of 
pain right hand, normal x-ray and examination.

The veteran underwent a VA compensation examination in April 
1997.  The veteran provided a history of pain in the proximal 
interphalangeal joint of the right fifth finger and in the 
distal interphalangeal of the fourth finger on the right.  
There was no history of injury with the onset about three or 
four years before.  The veteran reported that it has been 
chronic and that he had noticed some deformity of the distal 
interphalangeal joint of the fourth finger.  There was no 
swelling, but chronic pain which is worse in cold weather.  

An examination revealed that there was a slight tenderness 
and slight deformity of the proximal interphalangeal joint of 
the fifth finger of the right hand.  This joint could be 
extended to zero degree and flexed to 115 degrees.  There was 
slight deformity and tenderness of the distal interphalangeal 
joint of the fourth finger on the right hand.  It was 
ankylosed in flexion to 10 degrees and was tender.  The 
veteran reported no problems with strength and dexterity 
other than experiencing pain when the joints are pressed or 
touch something else.  X-ray of the right hand reported to be 
within normal limits.  A diagnosis of slight deformity 
proximal interphalangeal joint fifth finger and distal 
interphalangeal joint fourth finger right hand.

The veteran's statements describing the inception of symptoms 
associated with his right hand is competent evidence.  The 
veteran, as a layman, is not competent to establish a 
diagnosis or etiology of a condition.  Moray, 5 Vet.App. at 
214; Espiritu, 2 Vet.App. at 494.

In this regard, the service medical records show that the 
veteran reported right hand pain at the time of the 
retirement examination.  Although arthritis was reported 
there was no x-ray confirmation.  Additionally, x-rays taken 
during the VA examinations in October 1996 and April 1997. 
Reportedly showed no evidence of arthritis of the right hand.  
The Board notes that the veteran is service connected for 
slight deformity of the proximal interphalangeal joint of the 
fifth finger and distal interphalangeal joint of the fourth 
finger.

The Board finds that there is a lack of competent medical 
evidence, which establishes that the veteran currently has 
arthritis of the right hand.  Since the medical evidence does 
not show that the veteran currently has arthritis of his 
right hand, his claim is not well grounded and must be 
denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80. 

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard, 4 Vet.App. 384 (1993).  The Board 
concludes that the veteran has not been prejudiced by the 
decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

The Board notes that, if the veteran produces competent 
medical evidence relating a current arthritis of the right 
hand to his active service, then he may seek to reopen his 
service connection claim, subject to the requirement of 
submitting new and material evidence under 38 U.S.C.A. 
§ 5108(a) (West 1991).

B. Increased Evaluations

Initially, the Board has found that the veteran's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that they are plausible, that is meritorious on their own or 
capable of substantiation.  This finding is based upon the 
veteran's assertion that the low back disability, polypectomy 
disability, the prostatitis, and tinea pedis of the left foot 
are more disabling than reflected by their current rating.  
Proscelle v. Derwinski, 2 Vet. App 629 (1992).  Once it has 
been determined that a claim is well grounded, VA has the 
statutory duty to assist the veteran in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that all relevant evidence is of record.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

I. Status Post Lumbar Disc Surgery

The veteran contends that his low back disability is more 
disabling than reflected by his current evaluation.  During 
his hearings, the veteran testified that he experienced daily 
pain which fluctuated from 4-5 to 8-9 on a scale of 10 being 
the worst.  He also reported numbness down the back of his 
legs and problems with standing and sitting.  He indicated 
that he must wear a back brace.  He stated that he had been 
receiving shock treatments but that he was no longer 
receiving any treatments, as there were not useful.  He 
indicated that he had undergone one surgery on his back and 
that he would be needing additional surgery in the future.  
He also stated that his back pain hinders his ability to 
sleep and to work.

The veteran underwent a VA examination in September 1996.  He 
reported that in 1985 he was doing heavy lifting and felt his 
back pull.  He went to the hospital and was told it was a 
muscular strain.  Over the next years through 1994, he stated 
that he took muscle relaxants and pain medicine and then 
finally could hardly move.  A MRI revealed a herniated disc 
at L5-S1, so he had an L5-S1 diskectomy, labeled as right 
lumbar micro diskectomy L5-S1.  Postoperatively, he still 
reported constant pain in his lower back radiating down both 
legs posteriorly, usually down to the level of the knees.  He 
reported that it depended on his activity and if he really 
overdid it, it radiated down to his feet. 

The examination revealed that he had full range of motion of 
all his joints, with no swelling, deformity or instability.  
Range of motion of the lumbosacral spine revealed flexion to 
90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, and rotation to 40 degrees bilaterally.  An 
examination of the neurological system showed no abnormality.  
X-rays of the lumbosacral spine revealed disc narrowing at 
L5-S1 indicating evidence of degenerative disc disease.  The 
diagnosis was history of low back pain status post right L5-
S1 (fifth lumbar-first sacral) lumbar micro diskectomy; and 
disc space narrowing L5-S1, (fifth lumbar-first sacral disc) 
indicating degenerative disc disease.

The veteran underwent a VA examination in April 1997.  He 
indicated that he had lumbar disc surgery in July 1994.  He 
stated that subsequent to this surgery, his pain had been 
much less, but that he still has a constant discomfort which 
he said is like a constant headache, which becomes worse 
after activities such as mowing grass or after prolonged 
sitting in a hard chair.  He reported discomfort more on the 
right buttocks, but it may radiate into both buttocks and 
also down the posterior aspect of the right lower extremity 
to the popliteal area.  

The examination revealed an 11 cm vertical scar in the lumbar 
area, which was slightly tender.  There was no deformity of 
the spine noted.  Range of motion was 84 degrees of flexion, 
20 degrees of extension, 28 degrees of lateral flexion to the 
right and 24 degrees of lateral flexion to the left, and 30 
degrees of rotation to the right and 22 degrees of rotation 
to the left.  Deep tendon reflexes were equal and active 
bilaterally.  The straight leg raising on the left caused 
pain in the buttocks at 45 degrees.  Straight leg raising on 
the right can be performed to 55-60 degrees.  He was able to 
rise well on his toes and heels.  There was no loss of pain 
or touch sensation in the feet.  X-rays of the lumbar spine 
revealed degenerative disc disease at L5-S1.  The examiner 
provided a diagnosis of chronic low back pain, status post 
lumbar disc surgery and degenerative disc disease lumbar 
spine, L5-S1 (fifth lumbar-first sacral disc).

X-rays showed a highly suspicious for a central disc 
herniation at L4-L5.  There appeared to be fragments of 
calcified disc in the right anterolateral epidural space at 
L5-S1.  The impression included high probability of central 
disc herniation at L4-L5, and possible extruded calcified 
disc fragments at L5-S1 on the right as described.  Clinical 
correlation was suggested.

A VA medical consultation record dated in July 1997 shows 
that the aforestated radiological report was reviewed.  The 
record shows that in hopes of avoiding further surgery, the 
veteran was assigned to physical therapy for all modalities.  
He was to be seen three times a week and treatment was to be 
continued or discontinued at the discretion of the therapist.

A VA outpatient treatment record also dated in July 1997, 
shows that the veteran's back hurt continuously and that he 
was receiving physical therapy three time per week.  There 
was a 11/2 week history of numbness and tingling in the arm and 
leg.  Sensations were constant.  There was limited flexion of 
the back, and he supported himself on his arms frequently 
while sitting.  He got up frequently due to back pain and, 
similarly, was unable to raise his shoulders due to pain.

A VA outpatient treatment record dated in October 1997 shows 
that the veteran's back pain and sciatica are unchanged.  He 
also requested that his back brace be replaced.  He reported 
lower back pain on full extension of right leg.  The left leg 
was unable to extend fully due to pain.  There was decreased 
sensation to sharp/dull on the anterior left leg.  An 
assessment of chronic low back pain was provided.  A MRI 
report suggested central disc herniation.

A VA medical consultation record dated in December 1997 shows 
that the veteran reported constant pain.  He reported no 
problem with bladder or bowel control.  Walking long distance 
reportedly worsens the back pain.   The examiner provided an 
impression of chronic back pain.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).

The RO has assigned a 10 percent rating for the postoperative 
residuals degenerative disc disease of the lumbar spine, L5-
S1 pursuant to the criteria set forth in the VA's Schedule 
for Rating Disabilities (Schedule), 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1998).  Pursuant to this Code, 10 
percent evaluation is warranted when there is mild 
intervertebral disc syndrome.  To attain a rating of 20 
percent, the intervertebral disc syndrome must be moderate 
with recurring attacks.  A 40 percent is appropriate when the 
disability is severe, with recurrent attacks and little 
intermittent relief.  The maximum 60 percent rating is 
warranted when the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is severe, a 40 
percent evaluation is warranted.  When the limitation of 
motion of the lumbar spine is moderate, a 20 percent 
evaluation is warranted.  Where the limitation of motion of 
the lumbar spine is slight, a 10 percent evaluation is 
assigned.

Diagnostic Code 5295 provides the rating criteria for a 
disability described as a lumbosacral strain.  Under this 
Code provision, the maximum 40 percent rating evaluation is 
warranted when the lumbosacral strain is severe with listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent evaluation is appropriate when the lumbosacral strain 
is accompanied by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 10 percent evaluation is warranted when the 
lumbosacral strain is with characteristic pain on motion.  A 
noncompensable evaluation is assigned when the lumbosacral 
strain is with slight subjective symptoms only.

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1998).  

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (1998).

To summarize, lay statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu, 2 Vet.App. at 492.  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.   

In this regard, the VA examinations have shown that the 
veteran is experiencing constant pain in the low back area.  
Also, the veteran reported that the pain increased with 
activity.  The record reflects that the veteran entered 
physical therapy in July 1997 and that as of October 1997 the 
veteran's low back has not responded.  At that time it was 
reported back pain and sciatica were unchanged.  
Additionally, his left leg was unable to extend fully due to 
pain.  Furthermore, there was decreased sensation to 
sharp/dull on the anterior left leg.  Chronic back was again 
confirmed in December 1997.

After reviewing the current clinical findings in conjunction 
with the veteran's symptoms as set forth in the DeLuca case, 
it is the Board's judgment that the degree of functional 
impairment resulting from the low back more nearly 
approximates the criteria for severe intervertebral disc 
syndrome under Diagnostic Code 5293.  Accordingly, a 40 
percent evaluation is warranted pursuant to 38 C.F.R. § 
4.71a.

In reaching this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis for a rating in excess of 
40 percent.  
The current evidence does not show the presence of 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 

II. Polypectomy with History of Hemorrhoids

The veteran contends that his hemorrhoid disability is more 
disabling than reflected by his current evaluation.  During 
his March 1997 hearing at the RO and January 1999 hearing 
before the Board, the veteran described the symptoms 
associated with hemorrhoids and polyps.  During the January 
1999 hearing he testified that he experienced flare-ups 
accompanied by bleeding about once every six months.  He 
indicated that he was treated with cream and medication.  

The veteran underwent a VA examination in September 1996.  He 
reported that he had had rectal polyps in the past two years.  
He underwent a colonoscopy and had the two polyps excised.  
He had had a recent colonoscopy in the past year when he had 
rectal bleeding and was told he had internal hemorrhoids.  A 
rectal examination and stool for occult blood in June 1996 on 
his discharge was said to be normal.  Physical examination 
revealed that his abdomen had normal bowel sounds and there 
was no tenderness, mass or organomegaly.  Rectal examination 
was negative and there were no masses.  The prostate was 
unremarkable.  Diagnoses of history of rectal bleeding, 
status post colonoscopy and polypectomy, and history of 
internal hemorrhoids were provided.

The veteran underwent a VA examination in April 1997.  The 
veteran reported occasional bleeding with heavy lifting.  He 
reported that he saw blood on the toilet tissue sometimes, 
and also in the toilet bowl.  He stated that this usually 
lasted two days and occurred about once every two weeks.  He 
reported that he had no pain on defecation, but sometimes 
does have hemorrhoids, which he notices as swellings around 
the anal opening.  He had no hemorrhoid surgery.  The 
examiner noted that there was occasional bleeding, but no 
soiling noted.  There was no incontinence, diarrhea, 
tenesmus, dehydration, malnutrition, anemia, or fecal leakage 
noted.  The veteran was diagnosed with colon polyps, benign 
by subjective data, and persistent intermittent rectal 
bleeding, possibly related to internal hemorrhoids.  The 
examiner recommended that the veteran have a repeat 
endoscopic examination of the colon because of the history of 
recurrent bleeding and the history of colon polyps.  VA 
outpatient records dated in 1997 contain no reference to 
polyps or hemorrhoids.  Blood studies in September 1997 
showed no evidence of anemia.

The RO has assigned a noncompensable rating evaluation for 
the polypectomy with history of hemorrhoids in accordance 
with the criteria set forth in Diagnostic Code 7336 of the 
Schedule.  Diagnostic Code 7336 provides for the evaluation 
of hemorrhoids, internal or external.  When the disability is 
described as mild or moderate, a noncompensable rating 
evaluation is to be provided.  A 10 percent evaluation is 
warranted for large or thrombotic, irreducible, external or 
internal hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  A 20 percent evaluation 
requires hemorrhoids with persistent bleeding and secondary 
anemia or with fissures.

The Board has considered the competent statements and 
testimony of the veteran rendered during his two hearings 
regarding the symptoms associated with the reported 
hemorrhoids and polyps.  In this regard, the recent VA 
examination report contains a diagnosis of colon polyps, 
benign by subjective data, and persistent intermittent rectal 
bleeding, possibly related to internal hemorrhoids.  However, 
both VA examinations showed no evidence of large or 
thrombotic, irreducible hemorrhoids.  Additionally, the 
recent VA examination noted that there was no anemia or 
fissures.   

Accordingly, the Board concludes that preponderance of the 
evidence does not establish that a compensable evaluation for 
the residuals of the polypectomy with history of hemorrhoids 
is warranted.  In rendering this determination the Board has 
considered all pertinent sections of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath, 1 Vet. App. at 589.  
However, the Board finds no basis on which to base an 
increased rating.  The evidence does not reflect that the 
degree of impairment resulting from the residuals of the 
polypectomy with history of hemorrhoids more nearly 
approximates the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7 (1998).

III. Prostatitis

The veteran contends that his prostatitis is more disabling 
than reflected by his current evaluation.  During his March 
1997 and January 1999 hearings he provided testimony 
describing the symptoms associated with his prostatitis.  In 
January 1999 the veteran testified that he had to go to the 
restroom about 10 to 15 times per day and about 2 to 3 times 
at night.  He indicated that he has occasional leaking when 
he thought he was through and he actually was not.  He stated 
that he was not on any medication, but that he became sore on 
occasion.

The veteran underwent a VA examination in September 1996.  He 
reported having problems with dysuria and perineal discomfort 
in 1995.  Workup, including IVP and cystoscopy revealed 
prostatitis.  The remainder of his workup was negative.  He 
was given antibiotics and it appeared to resolve.  Physical 
examination revealed that his abdomen had normal bowel sounds 
and there was no tenderness, mass or organomegaly.  Rectal 
examination was negative and there were no masses.  The 
prostate was unremarkable.  Blood count, urinalysis and 
prostate-specific antigen  were within normal limits.  A 
diagnosis of history of prostatitis was provided.

The veteran underwent a VA examination in April 1997.  The 
veteran provided a history of an inflamed prostate, noted 
within the last 11/2 years.  He had pain in the right flank and 
also in the perineum.  He said he was treated with medication 
and the problem cleared, but that it has recurred several 
times since that initial episode, the last being in August 
1996.  He stated that he was diagnosed with an inflamed 
prostate.  Physical examination revealed external genitalia 
within normal limits.  There was no flank tenderness and 
rectal examination revealed the prostate was within normal 
limits.  Frequency of urination was reported to be 2 to 3 
times at night with some daytime frequency.  There was no 
history of pyuria and no history of pain or tenesmus.  There 
was no history of incontinence.  Urinalysis revealed 0 to 1 
WBC per high power field.  A diagnosis of chronic recurrent 
prostatitis was provided.  VA outpatient records dated in 
1997 contain no reference to prostatitis,

The veteran's chronic recurrent prostatitis is currently 
rated as 10 percent disabling in accordance with the criteria 
set forth in Diagnostic Code 7527 of the Schedule, which 
provides that disabilities of the prostate gland be rated as 
voiding dysfunction or urinary tract infection, which ever is 
predominant.  38 C.F.R. Part 4, Code 7527 (1998). 

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent.  
A 60 percent rating contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent rating contemplates 
leakage requiring the wearing of absorbent materials, which 
must be changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization, a 30 percent 
evaluation warranted.  A 10 percent rating will be assigned 
where there is marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) Post void residuals 
greater than 150 cc., (2). Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec), (3) Recurrent urinary 
tract infections secondary to obstruction, or (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months. A 
noncompensable rating evaluation is appropriate where the 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.

Where the prostatitis is manifested by urinary tract 
infection with poor renal function, it will be rated as renal 
dysfunction.  Where the prostatitis is manifested by 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management will be rated as 30 
percent disabling.  Where the prostatitis requires long-term 
drug therapy, with 1-2 hospitalizations per year and/or 
requiring intermittent intensive management, a 10 percent 
evaluation is appropriate. 38 C.F.R. § 4.115a (1998). 
 
The veteran's testimony and statements describing the 
symptoms associated with the prostatitis are considered to be 
competent evidence.  Additionally the Board finds this 
evidence credible.  In this regard, the current medical 
evidence reflects no complaint or finding showing any urinary 
obstruction.  The veteran has reported that he had marked 
urgency, numbered 10 to 15 times during the day and 2 to 3 
times at night.  The Board thus finds that the degree of 
urinary frequency in the daytime satisfies the criteria for 
20 percent.  However, the current evidence does not show the 
presence of urinary frequency, which satisfies the criteria 
for, urinary for a 40 percent rating.  Additionally there is 
no evidence of obstruction, significant leakage that requires 
the wearing of absorbent material, or infections as to 
satisfy the criteria for a rating in excess of 20 percent. 

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet.App. at 589.  However, the 
Board finds no basis to warrant an increased rating. 

IV. Tinea Pedis of the Left Foot

The veteran contends that his tinea pedis of the left foot is 
more disabling than reflected by his current evaluation.  
During his hearings, the veteran testified that he 
experiences flaking and that the skin comes off.  He 
indicated that he rubbed it down with lotion.  He stated that 
it was limited to the left foot and that it did not itch.  He 
indicated that it flared up once or twice a year, and became 
worse and just peeled really bad. 

The veteran underwent a VA examination in September 1996.  He 
indicated that in 1978 he had the onset of dermatitis of his 
left foot.  He stated that he was given cream and told that 
it was a fungal infection and that it has never resolved.  
Physical examination revealed evidence of tinea pedis of the 
left foot with dry scaly dermatitis.  The examiner provided a 
diagnosis of left tinea pedis.

The veteran underwent a VA examination in April 1997.  He 
provided a history of a rash on the left foot of several 
years duration.  The problem was said to be located on the 
sole and between the toes.  The skin flaked and occasionally 
itched.  He reported using antifungal cream, which seems to 
help slightly, but there was a continuing recurrence of the 
problem.  Physical examination revealed scaly, rough skin 
between the toes of the left foot with occasional itching.  
The condition was said to be not disfiguring.  A diagnosis of 
tinea pedis was provided.  VA outpatient records

The veteran's tinea pedis has been evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7817 for dermatitis exfoliativa, 
which is rated by analogy under Diagnostic Code 7806 for 
eczema.  Pursuant to this Code, a noncompensable rating 
evaluation is appropriate where there is slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation is warranted when the 
disability is manifested by exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
To attain a rating of 30 percent, the disability must be 
manifested by exudation or itching constant, extensive 
lesions, or marked disfigurement.  A maximum 50 percent is 
appropriate when the disability is manifested by ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.

To summarize, the veteran is capable of reporting his 
symptoms pertaining to the tinea pedis.  However, the 
veteran, as a layman, is not competent to establish a 
diagnosis of a condition.  Espiritu, 2 Vet.App. at 495; 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

In this regard, the veteran asserts that he experiences skin 
flaking and peeling without itching.  The recent VA 
examinations confirmed the tinea pedis, which was described 
as scaly, rough skin between the toes on the mid-ole, with a 
small vesicle on the sole adjacent to the scaly skin.  The 
Board notes the Court's holding in Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994), wherein it was determined that certain 
disabilities, such as eczema, are of a fluctuating nature 
with improvement followed by recurrence.  However, neither 
the veteran nor the examiners have indicated that the 
fluctuating nature of the disability was manifested by 
periods of exfoliation, or exudation.  

Although the veteran reported occasional itching, the tinea 
pedis is confined to the left foot and does not involve an 
exposed area nor does the Board consider it to be extensive 
in nature.  Accordingly, the Board finds that the degree of 
impairment resulting from the tinea pedis of the left foot 
does not warrant a compensable rating evaluation.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet.App. at 589.  However, the 
evidence does not reflect that the degree of impairment 
resulting from the tinea pedis of the left foot more nearly 
approximates the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7 (1998).  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule. 38 C.F.R. § 4.3 (1998). 

Regarding the claims for increased ratings, the currently 
assigned rating percentages are the highest warranted by the 
evidence during the appeal period.  Fenderson v. Brown, 12 
Vet. App. 119 (1999).



ORDER

Entitlement to service connection for hearing loss and 
arthritis of the right hand is denied.  Entitlement to an 
increased rating evaluation of 40 percent for status post L5-
S1 with degenerative joint disease and 20 percent for 
prostatitis is granted subject to the legal provisions 
governing the payment of monetary awards.  Entitlement to 
increased evaluations for polypectomy with history of 
hemorrhoids, and tinea pedis of the left foot is denied.  


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

